Case 2:20-cv-00281-JRG Document 113 Filed 03/22/21 Page 1 of 22 PageID #: 4699




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION


  KAIFI LLC,

               Plaintiff,
                                              Case No. 2:20-CV-00281-JRG
        v.

  T-MOBILE US, INC. and                          Hon. Rodney Gilstrap
  T-MOBILE USA, INC.,

               Defendants.



         DEFENDANTS T-MOBILE US, INC. AND T-MOBILE USA, INC.’S
             OPPOSITION TO PLAINTIFF’S MOTION FOR LEAVE
                TO AMEND INFRINGEMENT CONTENTIONS
Case 2:20-cv-00281-JRG Document 113 Filed 03/22/21 Page 2 of 22 PageID #: 4700




                                               TABLE OF CONTENTS

I.     INTRODUCTION .............................................................................................................. 1

II.    FACTUAL BACKGROUND ............................................................................................. 2

       A.        KAIFI’s Successive Infringement Contentions ...................................................... 2

       B.        KAIFI’s Disregard of the Court’s Meet and Confer Requirements........................ 5

III.   LEGAL STANDARD......................................................................................................... 6

IV.    THE COURT SHOULD DENY KAIFI’S REQUEST FOR LEAVE TO AMEND
       ITS INFRINGEMENT CONTENTIONS .......................................................................... 7

       A.        KAIFI Was Not Diligent in Seeking to Amend Its Contentions ............................ 7

                 1.         KAIFI’s New Infringement Theories with Respect to Wi-Fi
                            Calling Are Untimely and Unrelated to T-Mobile’s Document
                            Production ................................................................................................... 7

                 2.         KAIFI’s Citations to Documents Regarding Its Deficient
                            Contentions Against OTT Services Do Not Justify Amendment ............... 9

                 3.         KAIFI’s Arguments About Source Code Are Irrelevant and Wrong ....... 11

       B.        KAIFI’s Amendments are Not Important to the Case .......................................... 12

       C.        T-Mobile Will Be Prejudiced by KAIFI’s Amendments ...................................... 12

       D.        A Continuance Will Not Cure the Prejudice to T-Mobile .................................... 13

V.     CONCLUSION ................................................................................................................. 14




                                                                  i
Case 2:20-cv-00281-JRG Document 113 Filed 03/22/21 Page 3 of 22 PageID #: 4701
Case 2:20-cv-00281-JRG Document 113 Filed 03/22/21 Page 4 of 22 PageID #: 4702
Case 2:20-cv-00281-JRG Document 113 Filed 03/22/21 Page 5 of 22 PageID #: 4703




                                             TABLE OF AUTHORITIES
                                                                                                                         Page(s)
Cases

Am. Video Graphics, L.P. v. Elec. Arts, Inc.,
   359 F. Supp. 2d 558 (E.D. Tex. 2005) .....................................................................................11

Davis-Lynch, Inc. v. Weatherford Int’l, Inc.,
   No. 6:07-cv-559, 2009 WL 81874 (E.D. Tex. Jan. 12, 2009) .................................................13

EMG Tech., LLC v. Chrysler Grp., LLC,
  No. 6:12-cv-259, 2013 WL 12147662 (E.D. Tex. July 3, 2013) ...................................7, 12, 13

EON Corp. IP Holdings, LLC v. T-Mobile USA, Inc.,
  No. 6:10-cv-379-LED-JDL, 2012 WL 12911055 (E.D. Tex. Aug. 10, 2012) ..........................6

Glob. Sessions LP v. Travelocity.com LP,
   No. 6:10-cv-671- LED-JDL, 2012 WL 1903903 (E.D. Tex. May 25, 2012) ......................7, 13

Implicit, LLC v. Trend Micro, Inc.,
   No. 6:16-cv-80-JRG, D.I. 162 (E.D. Tex. July 21, 2017)..........................................................6

KAIFI LLC v. AT&T Inc. et al.,
   No. 2:19-cv-00138-JRG, D.I. 192 (E.D. Tex. June 18, 2020) .............................................8, 12

Keranos, LLC v. Silicon Storage Tech. Inc.,
   797 F.3d 1025 (Fed. Cir. 2015)..................................................................................................6

Orion IP, LLC v. Staples, Inc.,
   407 F. Supp. 2d 815 (E.D. Tex. 2006) .......................................................................................7

Raytheon Co. v. Indigo Sys. Corp.,
   No. 4:07-cv-109, D.I. 407 (E.D. Tex. Dec. 23, 2008) .........................................................6, 12

Traxcell Techs., LLC v. Huawei Techs. USA Inc.,
   No. 2:17-cv-00042, 2017 WL 6559256 (E.D. Tex. Dec. 21, 2017) ..........................................6




                                                                iv
Case 2:20-cv-00281-JRG Document 113 Filed 03/22/21 Page 6 of 22 PageID #: 4704




       Defendants T-Mobile US, Inc. and T-Mobile USA, Inc. (collectively, “T-Mobile”)

respectfully request that the Court deny Plaintiff KAIFI LLC’s (“KAIFI”) motion for leave to

amend infringement contentions.

I.     INTRODUCTION

       KAIFI’s proposed supplemental infringement contentions introduce new theories of

infringement that, had KAIFI thought they were important to its case, it could have and should

have included in its original infringement contentions months ago.           Contrary to KAIFI’s

arguments, these new infringement theories are completely unrelated to T-Mobile’s recent

document productions. Rather, these theories are based on public information available to KAIFI

long before it filed its complaint against T-Mobile. Tellingly, KAIFI has not provided any

explanation as to why it could not have included these theories in its original infringement

contentions. Indeed, some of the infringement theories KAIFI seeks to add are ones it advanced

in the AT&T litigation—so KAIFI cannot feign that it only recently learned of those theories.

       KAIFI’s expanded infringement theories fundamentally change the scope and breadth of

the case. T-Mobile already served invalidity contentions, developed its infringement defenses,

and formulated its case strategy based on the infringement theories KAIFI presented months ago.

KAIFI’s proposed amendments would require T-Mobile to start back at square one, rethinking its

strategies and redoing its invalidity contentions from the ground up, at significant expense.

       Because of KAIFI’s utter lack of diligence, and the resulting prejudice to T-Mobile,

T-Mobile respectfully requests that the Court deny KAIFI’s motion for leave to amend. 1


1
   KAIFI’s proposed supplements also add citations to documents in T-Mobile’s document
production in support of KAIFI’s infringement theories in its original infringement contentions.
T-Mobile does not object to those citations or KAIFI’s reliance on those documents to support its
original infringement theories, and T-Mobile would have agreed to that aspect of KAIFI’s proposal
if KAIFI had agreed to meet and confer on its motion before filing it.



                                                 1
Case 2:20-cv-00281-JRG Document 113 Filed 03/22/21 Page 7 of 22 PageID #: 4705




II.    FACTUAL BACKGROUND

       A.      KAIFI’s Successive Infringement Contentions

       On October 30, 2020, KAIFI served its Infringement Contentions. See Inf. Cont. (Ex. 1).

KAIFI’s Infringement Contentions contained a chart for only one accused service: T-Mobile’s

Wi-Fi Calling service. See id., App’x 1. With respect to Wi-Fi Calling, the Infringement

Contentions included specific theories as to which components allegedly met the limitations of the

asserted claims. See, e.g., id., App’x 1 at 16‒20 (alleging that one of the Home Subscriber Server

(HSS), Authentication, Authorization, and Accounting (AAA) Server, or Gateway Mobile

Location Center (GMLC) is the claimed “location register”). The Infringement Contentions

purported to accuse other distinct services of infringement (such as over-the-top (“OTT”)

services), asserting that they “utilize the same or substantially similar technology” as the charted

Wi-Fi Calling service. Id. at 3. But nowhere did KAIFI provide any explanation or support for

the alleged similarities in technology between Wi-Fi Calling and these other services.

See generally id.

       Between November 2020 and January 2021, T-Mobile sent several letters and emails to

KAIFI identifying the deficiencies in KAIFI’s Infringement Contentions, including with respect

to KAIFI’s allegations against Wi-Fi Calling. 2 For example, asserted claim 1 requires “a location

register that stores location information of the data communication terminal.” See 728 Patent

(D.I. 1-2) at 15:9–40. Although KAIFI identified three different alleged “location registers” and

several alleged items of “location information,” KAIFI’s Infringement Contentions did not put

T-Mobile on notice of which alleged “location register” KAIFI contends stores which alleged


2
  See T-Mobile 11/13/2020 Ltr. to KAIFI (Ex. 2); N. Curtis 12/7/2020 Ltr. to C. Bunt (Ex. 3);
N. Curtis 12/18/2021 Ltr. to C. Bunt (Ex. 4); N. Curtis 1/8/2021 Email to C. Bunt (Ex. 5) at 1–2.




                                                 2
Case 2:20-cv-00281-JRG Document 113 Filed 03/22/21 Page 8 of 22 PageID #: 4706




“location information,” as required by the claims. See T-Mobile 11/13/2020 Ltr. to KAIFI (Ex. 2)

at 2. In these same letters, T-Mobile also raised KAIFI’s failure to chart or in any way articulate

its infringement theories as to OTT services. 3

       On January 12, 2021—before T-Mobile served its core technical production—KAIFI

served its Proposed First Supplemental Infringement Contentions (“First Supplement”). See Prop.

Supp. Inf. Cont. (Ex. 6). Rather than correcting the deficiencies T-Mobile identified, the First

Supplement impermissibly expanded KAIFI’s theories of infringement. See T-Mobile 2/2/2021

Email to KAIFI (Ex. 7) at 1. For example, as noted above, KAIFI’s Infringement Contentions

identified three alleged “location registers” (the HSS, AAA Server, or GMLC); in its First

Supplement, far from clarifying which alleged location information is stored in these components,

KAIFI additionally accused the packet data network gateway (PDN-GW) and the data

communication terminal as “location registers.” See Prop. Supp. Inf. Cont., App’x 1 (Ex. 6) at 16.

KAIFI additionally, for the first time, alleged that the location register is not a single element but

“can be distributed across components in the system,” and that it “can be in part on the user

equipment.” Id. at 16–17.

       KAIFI’s new infringement theories were not based on any confidential information

unavailable to KAIFI earlier; indeed, T-Mobile’s technical production was not yet due and

therefore had not yet been produced at the time KAIFI served the First Supplement. 4 KAIFI’s

First Supplement also failed to address the deficiencies T-Mobile raised with respect to OTT



3
  The deficiencies in KAIFI’s infringement allegations against OTT services is the subject of
T-Mobile’s pending Motion to Strike KAIFI’s Infringement Contentions With Respect to Over-
the-Top Services. See Mot. to Strike (D.I. 90).
4
  KAIFI served the First Supplement on January 12, 2021. T-Mobile made its production of
technical documents three days later, on January 15, 2021, in accordance with the Docket Control
Order. See D.I. 73.



                                                  3
Case 2:20-cv-00281-JRG Document 113 Filed 03/22/21 Page 9 of 22 PageID #: 4707




services; KAIFI again did not provide a separate chart for OTT services or explain the technical

similarities between Wi-Fi Calling and OTT services, as required. Mot. to Strike (D.I. 90) at 1.

       Late in the evening on Friday, February 19, 2021, KAIFI served its Proposed Second

Supplemental Infringement Contentions (“Second Supplement”). See KAIFI 2/19/2021 Email to

T-Mobile (Ex. 9) at 6–7. The additions in the Second Supplement were extensive. See Prop. 2d

Supp. Inf. Cont. (Ex. 8). After a close review during the week following service of the Second

Supplement, T-Mobile determined that although some of the additions were permissible citations

to recently produced evidence in support of KAIFI’s existing infringement theories (as articulated

in its Infringement Contentions), the Second Supplement also introduced additional new

infringement theories unrelated to any information KAIFI had obtained in discovery. For example,

in its Infringement Contentions and First Supplement, KAIFI identified nine alleged pieces of

“location information.” 5 In its Second Supplement, KAIFI alleged that over a dozen additional

pieces of information constituted the claimed “location information,” without explanation as to

what any of them are or why KAIFI could not have made the allegations earlier. See Prop. 2d

Supp. Inf. Cont., App’x 1 (Ex. 8) at 64, 89. 6 Furthermore, KAIFI’s Second Supplement still did

not provide a chart for OTT services. See generally id.

       At bottom, far from clarifying its original Infringement Contentions as requested by

T-Mobile, KAIFI’s supplements expand its infringement allegations such that they do not provide


5
  The identified “location information” was: PDN Address, subscribed QoS profile, Access Point
Name (“APN”), Global Positioning System (“GPS”) information, Cell Identification (“CID”),
Time Difference of Arrival (“TDOA”), a Binding Cache Entry (“BCE”), flow binding information,
and IP flow information. Inf. Cont., App’x 1 (Ex. 1) at 19‒20; Prop. Supp. Inf. Cont., App’x 1
(Ex. 6) at 19–20.
6
  In its Second Supplement, KAIFI additionally accused the following “location information”:
IMSI, NAI, MN-IP, MAC, MSISDN, NR Cell Global ID, E-UTRAN Cell Global ID, Tracking
Area ID, Geographical Information, AMF Address, SMSF Address, Current Location Received,
and Visited PLMN ID.



                                                4
Case 2:20-cv-00281-JRG Document 113 Filed 03/22/21 Page 10 of 22 PageID #: 4708




 T-Mobile with notice of what is actually being accused of infringement. For example, KAIFI’s

 supplemental contentions regarding the “location register that stores location information” expand

 its theory to thousands of possible permutations, from which it is impossible to discern KAIFI’s

 actual theory of infringement.

        B.      KAIFI’s Disregard of the Court’s Meet and Confer Requirements

        On March 1, 2021, KAIFI contacted T-Mobile regarding the Second Supplement. Despite

 the fact that the parties had had no prior discussions regarding the Second Supplement, KAIFI’s

 counsel stated that “KAIFI is going to file our motion for leave for both first and second

 supplemental contentions today.” See KAIFI 3/1/2021 Email to T-Mobile (Ex. 9) at 4. KAIFI

 suggested that T-Mobile’s Motion to Strike—which was filed before the Second Supplement was

 served—conveyed that T-Mobile “did not think supplements were warranted,” and therefore

 constituted T-Mobile’s position on the Second Supplement. Id. In response, T-Mobile pointed

 out the error in KAIFI’s email and offered to meet and confer as required under Local Rule

 CV-7(h). Id. at 4.

        KAIFI did not respond with an offer to meet and confer. Instead, an Irell and Manella

 partner representing KAIFI made an unscheduled cold call to the Gibson Dunn associate who had

 emailed on T-Mobile’s behalf, demanding that he immediately propose a compromise that would

 allow KAIFI to file a motion for leave unopposed. Kremer Decl. ¶ 5. The associate explained that

 he would need to consult members of his team and would make efforts to respond to KAIFI’s

 requests by the end of the day. Id. The same KAIFI counsel then sent multiple misleading emails

 claiming that T-Mobile’s “behavior was inappropriate,” allegedly because the associate KAIFI’s

 counsel had cold called “had not even read the Second Proposed Supplement.” See Email

 Correspondences 3/1/2021 (Ex. 9) at 2. KAIFI made similarly inaccurate statements in its motion.

 Mot. at 5. In fact, several other attorneys for T-Mobile had closely reviewed the Second


                                                 5
Case 2:20-cv-00281-JRG Document 113 Filed 03/22/21 Page 11 of 22 PageID #: 4709




 Supplement, had identified issues for discussion, and desired to meet and confer to address the

 issues—as T-Mobile confirmed by email. See T-Mobile 3/1/2021 Email to KAIFI (Ex. 9) at 1.

        Nevertheless, KAIFI’s counsel ignored T-Mobile’s request for a meet and confer and filed

 the current motion, substituting the unscheduled cold call in place of a meaningful discussion. See

 Mot. at 15. In its motion, KAIFI made statements such as that “T-Mobile could not identify any

 prejudice during meet and confers,” id. at 2, when the parties had not, in fact, ever had a substantive

 telephonic or in-person meeting in the first place.

 III.   LEGAL STANDARD

        Local Patent Rule 3-1(c) requires “[a] chart identifying specifically where each element of

 each asserted claim is found within each Accused Instrumentality.” P.R. 3-1(c). These contentions

 “shall be deemed to be . . . final contentions.” P.R. 3-6(a). The purpose of early contentions is for

 KAIFI “to solidify, to the best it can at this stage, the theory of how the accused products infringe

 the asserted claims.” Traxcell Techs., LLC v. Huawei Techs. USA Inc., No. 2:17-cv-00042, 2017

 WL 6559256, at *4 (E.D. Tex. Dec. 21, 2017). This way, “the parties’ efforts may be focused on

 addressing a stable set of infringement contentions.” Raytheon Co. v. Indigo Sys. Corp., No. 4:07-

 cv-109, D.I. 407 at 2 (E.D. Tex. Dec. 23, 2008) (internal quotations and citations omitted).

        Leave to amend contentions requires a showing of good cause based on four factors:

 (1) explanation for party’s failure to meet the deadline; (2) the importance of what the Court is

 excluding; (3) the potential prejudice if the Court allows that thing that would be excluded; and

 (4) availability of a continuance to cure such prejudice. Keranos, LLC v. Silicon Storage Tech.

 Inc., 797 F.3d 1025, 1035 (Fed. Cir. 2015); see also Implicit, LLC v. Trend Micro, Inc., No. 6:16-

 cv-80-JRG, D.I. 162 at 2–3 (E.D. Tex. July 21, 2017). The burden is on the plaintiff to show good

 cause. EON Corp. IP Holdings, LLC v. T-Mobile USA, Inc., No. 6:10-cv-379-LED-JDL, 2012

 WL 12911055, at *2 (E.D. Tex. Aug. 10, 2012).


                                                   6
Case 2:20-cv-00281-JRG Document 113 Filed 03/22/21 Page 12 of 22 PageID #: 4710




 IV.    THE COURT SHOULD DENY KAIFI’S REQUEST FOR LEAVE TO AMEND ITS
        INFRINGEMENT CONTENTIONS

        Both of KAIFI’s proposed supplemental infringement contentions improperly seek to add

 new infringement theories based upon public information that was available to KAIFI prior to the

 date KAIFI’s Infringement Contentions were due. Because KAIFI was not diligent, concedes that

 the amendments are not important, and fails on the remaining factors, KAIFI has not carried its

 burden to show good cause for leave to amend its contentions. The Court should deny the motion.

        A.      KAIFI Was Not Diligent in Seeking to Amend Its Contentions

        KAIFI’s proposed supplements alter KAIFI’s original contentions in two ways. First, they

 add citations to documents produced by T-Mobile since KAIFI served its Infringement

 Contentions, and second, they impermissibly introduce new infringement theories. T-Mobile does

 not object to KAIFI merely adding references to T-Mobile’s document production to provide

 further evidence in support of KAIFI’s infringement theories set forth in its Infringement

 Contentions—and would have explained as much to KAIFI, if KAIFI had honored its obligations

 to meet and confer regarding the Second Supplement. KAIFI’s new infringement theories,

 however, are totally unrelated to T-Mobile’s document production and should not be permitted.

                1.      KAIFI’s New Infringement Theories with Respect to Wi-Fi Calling Are
                        Untimely and Unrelated to T-Mobile’s Document Production

        KAIFI’s new infringement theories with respect to Wi-Fi Calling are untimely because

 they are based on information that was available to KAIFI prior to its Infringement Contentions

 deadline. “Before bringing suit, plaintiffs are expected to rigorously analyze all publicly available

 information, and early in the case plaintiffs must explain their infringement theories in detail.”

 Orion IP, LLC v. Staples, Inc., 407 F. Supp. 2d 815, 817 (E.D. Tex. 2006) (internal quotations and

 citations omitted). This Court has found a lack of diligence when supplementation is sought to

 add information based on publicly available information. See EMG Tech., LLC v. Chrysler Grp.,


                                                  7
Case 2:20-cv-00281-JRG Document 113 Filed 03/22/21 Page 13 of 22 PageID #: 4711




 LLC, No. 6:12-cv-259, 2013 WL 12147662, at *3 (E.D. Tex. July 3, 2013); see also Glob. Sessions

 LP v. Travelocity.com LP, No. 6:10-cv-671-LED-JDL, 2012 WL 1903903, at *5 (E.D. Tex. May

 25, 2012) (denying leave where newly accused websites were publicly available). That is precisely

 the case here.

        For example, in both its First and Second Supplements, KAIFI expanded its theory of what

 meets the “location register” limitation in Wi-Fi Calling by alleging for the first time that the

 location register “can be distributed across components in the system” and that it “can be in part

 on the user equipment.” See Prop. Supp. Inf. Cont. (Ex. 6) at 16–17 (emphasis added); Prop. 2d

 Supp. Inf. Cont. (Ex. 8) at 51. Tellingly, however, KAIFI does not cite to any evidence in support

 of this new theory, let alone documents recently produced by T-Mobile. See id. (not citing any

 evidence in the quoted paragraphs). At best, KAIFI’s new theory is based on public information

 that KAIFI failed to cite; at worst, the new theory is unfounded speculation and attorney argument.

 Either way, there is no reason why KAIFI could not have presented this theory in its initial

 Infringement Contentions. Indeed, the fact that this new theory was added in the First Supplement,

 prior to T-Mobile’s technical production, confirms that any support for this theory was available

 to KAIFI before the deadline to serve infringement contentions.

        KAIFI’s other amendments expanding its infringement theories are similarly unconnected

 to any non-public information obtained from T-Mobile’s document production. For example,

 KAIFI expands its infringement theories by adding several new theories of location information

 that could have been advanced in its original contentions. Prop. 2d Supp. Inf. Cont. (Ex. 8) at 51,

 64, 67, 68, 90, 93, 98, 99, 114–18, 120. Indeed, KAIFI advanced many of these allegations in the

 AT&T litigation. See KAIFI LLC v. AT&T Inc. et al., No. 2:19-cv-00138-JRG, D.I. 192 at 5‒7

 (E.D. Tex. June 18, 2020). For example, in the AT&T litigation, KAIFI alleged that Cell Global




                                                 8
Case 2:20-cv-00281-JRG Document 113 Filed 03/22/21 Page 14 of 22 PageID #: 4712




 ID, E-UTRAN Cell Global ID, and Tracking Area Identity met the “location information”

 limitation. See id. at 11‒12. These are all identified in public standards documents, yet KAIFI did

 not include them in its Infringement Contentions against T-Mobile. Instead, KAIFI belatedly seeks

 to introduce them now, in its Second Supplement. KAIFI has not explained how these theories

 were unavailable to it before receiving T-Mobile’s confidential documents, and the record is clear

 they were not.

        KAIFI’s amendments expanding its infringement theories with respect to Wi-Fi Calling

 are solely due to KAIFI’s lack of diligence, demonstrating that KAIFI does not have good cause

 to amend its contentions with these new and untimely theories.

                  2.   KAIFI’s Citations to Documents Regarding Its Deficient Contentions
                       Against OTT Services Do Not Justify Amendment

        As explained in T-Mobile’s pending motion to strike, KAIFI’s contentions regarding OTT

 services do not satisfy the Local Rules and should be stricken. See Mot. to Strike (D.I. 90); see

 also Reply to Mot. to Strike (D.I. 111). In its motion to amend, KAIFI seizes on this dispute to

 argue that its amendments are justified because they provide evidence that OTT services are not

 materially different from the Wi-Fi Calling service KAIFI charted. Mot. at 8–9. That is untrue.

        KAIFI’s allegation that OTT services operate in the same way as Wi-Fi Calling is not

 supported by any document. In an effort to convince the Court otherwise, KAIFI cites to a black

 and white diagram displaying                                                         . See Mot. at

 9. KAIFI alleges that the diagram shows




 See id. That is misleading, as the color version of the diagram reveals.




                                                  9
Case 2:20-cv-00281-JRG Document 113 Filed 03/22/21 Page 15 of 22 PageID #: 4713




 TMOBILE_KAIFI_00017778 (Ex. 11 at 8)




                                    Notably, T-Mobile produced this color version several days

 before KAIFI filed its motion, see Kremer Decl. ¶ 17, yet KAIFI nevertheless chose to rely on the

 black and white version from which the Court might incorrectly conclude that




                                                10
Case 2:20-cv-00281-JRG Document 113 Filed 03/22/21 Page 16 of 22 PageID #: 4714




                3.     KAIFI’s Arguments About Source Code Are Irrelevant and Wrong

        KAIFI also argues that it should be granted leave to amend because KAIFI requires source

 code to prove infringement. Mot. at 11. But source code has no relevance to the First or Second

 Supplements for which KAIFI seeks leave, as none of the amendments therein is based on source

 code. And KAIFI cites no authority for the proposition that an alleged need for source code

 justifies untimely expansions of infringement theories based on publicly available information.

 Indeed, American Video Graphics, L.P. v. Electronic Arts, Inc., which KAIFI cites in support of

 its argument, did not address a motion to amend at all, but rather dealt with a defendant’s motion

 to compel. 359 F. Supp. 2d 558, 559 (E.D. Tex. 2005).

        KAIFI’s argument regarding source code appears to be no more than a pretext for KAIFI

 to make unfounded complaints about T-Mobile’s alleged “refusal” to produce source code. See,

 e.g., Mot. at 4, 11. These allegations are not only irrelevant to KAIFI’s motion, they are untrue.

 As T-Mobile has explained to KAIFI multiple times, the source code KAIFI seeks is not in

 T-Mobile’s possession, custody, or control, but rather belongs to T-Mobile’s vendors. See

 N. Curtis 12/18/2020 Ltr. to C. Bunt (Ex. 4) at 2; see also N. Curtis 1/8/2021 Email to C. Bunt

 (Ex. 5) at 1–2. T-Mobile has not “refused to provide any source code related to its switching

 systems,” Mot. at 11, it simply has no source code to produce and no ability to commandeer it

 from its vendors. The proper course is for KAIFI to pursue its subpoenas to the vendors, which

 are proceeding with no delay except that injected by KAIFI itself. 7          KAIFI has simply

 manufactured a source code dispute to distract from its lack of diligence.


 7
    T-Mobile never “refused to permit CISCO to produce T-Mobile confidential information,” as
 KAIFI claims. Mot. at 12. As the very email KAIFI cites shows, at the time of the alleged refusal,
 no documents had been identified to T-Mobile as requiring T-Mobile’s permission, yet T-Mobile
 assured KAIFI that any request for T-Mobile’s consent would be promptly considered. See
 P. Kremer 2/2/2021 Email to J. Sheasby (Ex. 10) at 9.



                                                 11
Case 2:20-cv-00281-JRG Document 113 Filed 03/22/21 Page 17 of 22 PageID #: 4715




        B.      KAIFI’s Amendments are Not Important to the Case

        In its motion, KAIFI fails to address the importance of its amendments to the case. KAIFI

 thus concedes that its amendments are not important. KAIFI’s behavior further demonstrates the

 lack of importance for these amendments.        Specifically, as explained above, KAIFI’s new

 infringement theories are not based on information produced to KAIFI since this case was filed.

 For example, with respect to the new theory that “[t]he location register can be distributed across

 components in the system,” KAIFI does not cite anything at all. And in the AT&T litigation, KAIFI

 presented a similar theory that the “location register” can be distributed across several different

 components. See KAIFI LLC v. AT&T Inc. et al., No. 2:19-cv-00138-JRG, D.I. 192 at 5‒10

 (E.D. Tex. June 18, 2020). There is no reason KAIFI could not have presented this theory earlier

 in this case. The fact that KAIFI chose not to demonstrates its unimportance to KAIFI. Thus, this

 factors weighs in favor of the Court denying the motion for leave.

        C.      T-Mobile Will Be Prejudiced by KAIFI’s Amendments

        T-Mobile will be prejudiced if KAIFI is granted leave to amend, because T-Mobile relied

 on KAIFI’s Infringement Contentions in preparing its invalidity contentions and would now have

 to assess the new infringement theories and reformulate its defense strategy. See Raytheon,

 D.I. 407 at 4; see also EMG Tech., 2013 WL 12147662, at *4 (finding prejudice when defendants

 are required “to expend additional resources to reassess its invalidity case in view of the

 amendments”).

        Contrary to KAIFI’s contention, allowing T-Mobile to amend its invalidity contentions—

 although necessary if KAIFI were granted leave to amend—would not cure the prejudice to

 T-Mobile. Mot. at 12. To the contrary, amending its invalidity contentions would require

 T-Mobile to expend significant additional resources, which is prejudicial in itself. As just one

 example, if KAIFI is permitted to expand its contentions regarding the “location register” to


                                                 12
Case 2:20-cv-00281-JRG Document 113 Filed 03/22/21 Page 18 of 22 PageID #: 4716




 include the “user equipment” itself (i.e., the phone)—a concept totally contrary to the disclosure

 of the patent and the claims themselves—then T-Mobile would have to redo its prior art searches

 from scratch and present a host of new references and combinations responsive to KAIFI’s new

 infringement theories. See Prop. Supp. Inf. Cont. (Ex. 6) at 16–17; Prop. 2d Supp. Inf. Cont.

 (Ex. 8) at 51.

         Moreover, the parties have already filed the Joint Claim Construction Statement and served

 their expert disclosures pursuant to P.R. 4-3; the parties’ claim construction briefs are due in a

 matter of weeks; and the Markman hearing is just two and a half months away. This Court has

 denied motions for leave to amend based on similar timelines.            See Davis-Lynch, Inc. v.

 Weatherford Int’l, Inc., No. 6:07-cv-559, 2009 WL 81874, at *5 (E.D. Tex. Jan. 12, 2009) (denying

 leave when the Markman hearing was two months away because prejudice to the defendant in

 having to identify terms for claim construction, conduct a prior art search, and properly formulate

 its defense); see also Glob. Session LP v. Travelocity.com LP, 2012 WL 1903903, at *6 (denying

 leave when the claim construction hearing was one month away because defendant “would have

 little time to conduct new prior art searches or reassess its invalidity theories”). Because T-Mobile

 will suffer similar prejudice, this factor weighs in favor of the Court denying the motion for leave.

        D.        A Continuance Will Not Cure the Prejudice to T-Mobile

         T-Mobile has already expended significant resources on its defensive strategies in reliance

 on KAIFI’s Infringement Contentions. This Court has found that “a continuance would not cure

 the expenditure of additional resources [a defendant] will incur in reassessing its invalidity case.”

 See EMG Tech., 2013 WL 12147662, at *5. Thus, the additional resources T-Mobile would have

 to expend to amend its invalidity contentions could not be cured by a continuance. Moreover,

 even if a continuance could cure the prejudice to T-Mobile, this Court has denied leave when the

 plaintiff’s own failure to demonstrate diligence was the cause, such as a lack of diligence in


                                                  13
Case 2:20-cv-00281-JRG Document 113 Filed 03/22/21 Page 19 of 22 PageID #: 4717




 reviewing public information, as KAIFI has exhibited here. Id. (stating that “the Court is not

 inclined to consider a continuance in view of Plaintiff’s failure to demonstrate due diligence”).

 Thus, this factor weighs in favor of the Court denying the motion for leave.

 V.     CONCLUSION

        For the reasons stated above, T-Mobile respectfully requests that the Court deny KAIFI’s

 motion for leave to amend infringement contentions.




                                                14
Case 2:20-cv-00281-JRG Document 113 Filed 03/22/21 Page 20 of 22 PageID #: 4718




  DATE: March 19, 2021               Respectfully submitted,

                                     GIBSON, DUNN & CRUTCHER LLP

                                     By: /s/ Josh A. Krevitt

                                           Josh A. Krevitt
                                           New York Bar No. 2568228
                                           Benjamin Hershkowitz
                                           New York State Bar No. 2600559
                                           Katherine Q. Dominguez
                                           New York Bar No. 4741237
                                           Paul J. Kremer
                                           New York Bar No. 4900338
                                           GIBSON, DUNN & CRUTCHER LLP
                                           200 Park Avenue
                                           New York, New York 10166-0193
                                           Telephone: (212) 351-4000
                                           Facsimile: (212) 351-4035
                                           bhershkowitz@gibsondunn.com
                                           kdominguez@gibsondunn.com
                                           pkremer@gibsondunn.com

                                           Nathan R. Curtis
                                           Texas State Bar No. 24078390
                                           GIBSON, DUNN & CRUTCHER LLP
                                           2001 Ross Avenue
                                           Dallas, Texas 75201-2923
                                           Telephone: (214) 698-3423
                                           Fax: (214) 571-2961
                                           ncurtis@gibsondunn.com

                                           Melissa R. Smith
                                           Texas State Bar No. 24001351
                                           GILLAM & SMITH, LLP
                                           303 S. Washington Ave.
                                           Marshall, TX 75670
                                           Telephone: (903) 934-8450
                                           Facsimile: (903) 934-9257
                                           Melissa@gillamsmithlaw.com

                                           Attorneys for Defendants T-Mobile US, Inc.
                                           and T-Mobile USA, Inc.




                                      15
Case 2:20-cv-00281-JRG Document 113 Filed 03/22/21 Page 21 of 22 PageID #: 4719




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the foregoing document was filed electronically in

 compliance with Local Rule CV-5(a). As such, this notice was served on all counsel who have

 consented to electronic service, per Local Rule CV-5(a)(3)(A), on March 19, 2021.



                                            /s/ Josh A. Krevitt
                                            Josh A. Krevitt




                                               16
Case 2:20-cv-00281-JRG Document 113 Filed 03/22/21 Page 22 of 22 PageID #: 4720




              CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

        The undersigned hereby certifies that, under Local Rule CV-5(a)(7)(B), the foregoing

 document is filed under seal pursuant to the Court’s Protective Order entered in this matter.



                                                /s/ Josh A. Krevitt
                                                Josh A. Krevitt




                                                 17
